By the Court,

Sutherland, J.
This is a novel motion, but it is entirely analogous to the former practice of this court, requiring justices to make supplementary returns jn certiorari cases; and no reason is perceived why that practice should not be adopted in cases of this kind, taking care to treat the referees with the utmost liberality in any orders which may be made by the court. Applying then, the principles governing in certiorari cases, this motion must be denied. Looking at the report sought to be amended, and comparing it with the proposed amendments, I am inclined to believe that the referees have already substantially answered to the matters in relation to which a supplementary or amended report is asked ; and if so, there is no propriety in subjecting them to the trouble of making a supplementary report, answering specifically to the facts set forth in the notice.
Motion denied.